Citation Nr: 0836128	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-28 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.  

2.  Entitlement to service connection for a left elbow 
disorder.  

3.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from February 2001 to February 
2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A January 2008 Board decision remanded this claim for 
examinations.  Although VA records indicate the veteran was 
scheduled for an examination, no examination was conducted, 
due to RO error.  The examination was scheduled for March 5, 
2008.  The veteran was not informed of this appointment until 
April 29, 2008, however.  Consequently, contemporaneous 
examination is still necessary to determine the nature and 
etiology of any headache or elbow disorder.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded an 
examination regarding any disorder related 
to headaches by an appropriate physician 
to ascertain the nature and etiology of 
all disorders that may be present.  The 
claims file must be made available to and 
reviewed by the physician.  The physician 
should specifically list all disorders 
related to the veteran's headaches.  Based 
on the examination findings, historical 
records, and medical principles, the 
physician should render an opinion on 
whether any headache disability found is 
related to the veteran's service.  A clear 
rationale for the opinion is necessary, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2. The veteran should also be afforded an 
examination regarding any right and left 
elbow disorders by an appropriate 
physician to ascertain the nature and 
etiology of all disorders that may be 
present.  The claims file must be made 
available to and reviewed by the 
physician.  The physician should 
specifically list all disorders of each 
elbow.  Based on the examination findings, 
historical records, and medical 
principles, the physician should address 
the following:

a) Whether any disability of the right 
elbow found is related to the veteran's 
service.

b) Whether any disability of the left 
elbow found is related to the veteran's 
service.

A clear rationale for all opinions is 
necessary, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3. When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




